                             Exhibit A




DOGS DI'222360.1 76897/001
                     IN THE UNITED STATES BANKRUPTCY COURT
                          FQR THE DISTRICT OF DELAWARE

                                                          Chapter 11
In re:
                                                          Case tiio. 1b-10238 (IvIFW)
SFX ENTERTAINMENT,INC., et al.,l
                                                          (Jointly Administered)
                        Reorganized Debtors.
                                                           Related Docket No. 1823

         ORDEK G1tANTING THE SFX LITIGATION TRUSTEE'S OBJECTION TO
         NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH,PA.
                          PROOF OF CLAIM NO.262

         Upon consideration of the SFX Litigation TNustee 's Objection to National Union Fire

InsuNance Company ofPittsburgh, Pa. PNoofofClaim No. 262(the "Objection") and that certain

Notice ofthe SFX Litigation TNustee's Objection to National Union FiNe Insurance Company of

Pittsburgh, Pa. Proof of Claim No. 262; and it appearing that this Court has jurisdiction to

consider the Objection pursuant to 28 U.Q.C. §§ 157 and 1334; and it appearing that venue is

proper pursuant to 28 U.S.C. §§ 1408 and 1409; and it appearing that this matter is a core

proceeding pursuant to 28 U.S.C. § 157(b); and it appearing that notice of the Objection was


   Tlie Reorganized Debtors in these Chapter 11 Cases, along with the last four digits of each Reorganized
   Debtor's federal tax identification number, if applicable, are: 430R Acquisition LLC (7350); Beatport, LLC
   (1024); Core Productions LLC (3613); EL Festivals, LLC (2693); Flavorus, Inc. (7119); ID&T/SFX
   Mysteryland LLC (6459); ID&T/SFX North America LLC (5154); ID&T/SFX Q-Dance LLC (6298);
   ID&T/SFX Sensation LLC (6460); ID&T/SFX TomorrowWorld LLC (7238); LETMA Acquisition LLC
   (0452); Made Event, LLC (1127); Michigan JJ Holdings LLC (n/a); SFX Acquisition, LLC (1063); SFX Brazil
   LLC (0047); SFX Canada Inc. (7070); SFX Development LLC (2102); SFX EDM Holdings Corporation
   (2460); SFX Entertainment, Inc. (0047); SFX Entertainment International, Inc. (2987); SFX Entertainment
   International II, Inc. (1998); SFX lntermediate Holdco II LLC (5954); SFX Managing Member Inc. (2428);
   SFX Marketing LLC (7734); SFX Platform &Sponsorship LLC (9234); SFX Technology Services, Inc.(0402);
   SFX/AB Live Event Canada, Inc.(6422); SFX/AB Live Event Intermediate Holdco LLC (8004); SFX/AB Live
   Event LLC (9703); SFX-94 LLC (5884); SFX-Disco Intermediate Holdco LLC (5441); SFX-Disco Operating
   LLC (5441.); SFXE IP LLC (0047); SFX-EMC, Inc.(7765); SFX-Hudson LLC (0047); SFX-IDT N.A. Holding
   II LLC (4860); SFX-LIC Operating LLC (0950); SFX-IDT N.A. Holding LLC (242$); SFX-Nightlife
   Operating LLC (4673); SFX-Perryscope LLC (4724); SFX-React Operating LLC (0584); Spring Awakening,
   LLC (6390); SFXE Netherlands Holdings Cooperatief U.A. (6812); SFXE Netherlands Holdings B.V.(6898).
   The Reorganized Debtors' business address is 902 Broadway, 15th Floor, New York, NY 10010.



Docs Ln:si~s~4.a
good and sufficient under the circumstances and that no other or further notice is necessary; and

after due deliberation thereon; and good and sufficient cause appearing therefor;

       IT IS HEREBY ORDERED THAT:

        1.         The Objection is GRANTEn as set forth herein.

        2.         Claim No. 262 is disallowed in its entirety.

        3.         Kurtzman Carson Consultants, LLC, as claims and noticing agent in the above-

captioned chapter 11 cases, is authorized and directed to update the claims register to reflect the

relief granted in this Order.

        4.         The Litigation Trustee and the Reorganized Debtors are authorized and

empowered to take all actions necessary to implement the relief granted in this Order.

        5.         This Court shall retain jurisdiction with respect to all matters arising from or

relating to the interpretation or implementation of this Order.




DOGS LA:317574.2
